Citation Nr: 9935126	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-10 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1938 to April 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In a March 1979 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  The evidence received subsequent to March 1979 denying 
the claim for service connection for the cause of the 
veteran's death, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1979 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's March 
1979 decision is not new and material, and does not serve to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

A service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Ibid.

A decision of the Board is final unless reconsideration is 
ordered by its Chairman, see 38 C.F.R. §§ 20.1000-1003 (1999) 
or, under specifically enumerated circumstances, if revised 
on the basis of clear and unmistakable error.  See 38 
U.S.C.A. §§ 7103(a), 7111 (West 1991); 38 C.F.R. §§ 20.1100,  
20.1400-1411 (1999). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108 (West 1991).  Except as provided in 
section 5108, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis my not be considered.  See 
38 U.S.C.A. § 7104(b) (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") has provided further 
guidance regarding the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the original two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The claim of service connection for the cause of the 
veteran's death was adjudicated and denied twice by the 
Board.  The Board rendered the first decision in January 
1976.  In a March 1979 decision, the Board again denied 
service connection for the cause of the veteran's death.  
This March 1979 decision by the Board is the most recent 
final decision. 

Accordingly, the question presently before the Board is 
limited to whether the appellant has submitted new and 
material evidence to reopen her previously denied claim.  As 
indicated, to reopen a finally denied claim, an appellant 
must submit new and material evidence within the legal 
guidelines discussed above. 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the Board denied 
service connection for the cause of the veteran's death for 
the last time in a March 1979 decision.  In the 1979 
decision, the Board found that the evidence did not show that 
the veteran's death from drowning, following his driving off 
a pier and into water, was due to a service-connected heart 
condition (during his lifetime he was service connected for 
chronic brain syndrome, arteriosclerotic heart disease with 
generalized arteriosclerosis, and residuals of left 
hemiparesis, rated at a combined 70 percent) as opposed to 
any of a number of possible causes such as sleepiness, 
diabetic reaction, or error in driving judgment.  The 
evidence considered by the Board in 1979 included a copy of 
the Death Certificate and a statement from the veteran's 
physician, Breen Bland, M.D., dated in 1975.  The death 
certificate established that the veteran died on July [redacted] 1974 
and listed his cause of death as accidental, by reason of 
water inhalation, as a consequence of the veteran's 
automobile running into a river. 

Dr. Bland noted in his statement that he had treated the 
veteran since January 1967 until his death.  He noted a 
history of advanced generalized arteriosclerosis and previous 
carotid endarterectomy due to carotid artery insufficiency.  
He also stated that the veteran had severe coronary artery 
disease and acute anterior myocardial infarction in 1968, 
which required daily medication from that point on.  Dr. 
Bland noted that in 1974 the veteran had severe generalized 
vascular insufficiency, with lower extremity symptomatology.  
Dr. Bland also stated that he saw the veteran on July 8, 
1974, the day before his death, and at that time the veteran 
was on regular medications and still having cardiovascular 
leg symptoms.  He described the veteran as extremely weak and 
tired, and as someone who could not walk a half a block 
without chest pain and leg cramps.  Dr. Bland concluded his 
statement by noting that the veteran was a very careful 
driver, and it was his opinion that a cerebral accident had 
occurred while he was approaching the ferry landing, from 
which point he drove his automobile into the river. 

The evidence received since the March 1979 Board decision 
regarding service connection for the cause of the veteran's 
death includes another statement from Dr. Breen Bland, M.D., 
dated in October 1996; a newspaper article from The 
Commercial Appeal newspaper, Memphis, Tennessee, dated in 
April 1977, the transcript of the appellant's June 1998 
personal hearing before the RO, and statement from the 
appellant in support of her claim.  The Board finds that none 
of this evidence is both new and material to the appellant's 
claim.         

The Board has carefully considered the October 1996 letter 
from Dr. Bland.  In this letter, Dr. Bland reiterated that he 
treated the veteran from January 1967 until his death in July 
1974.  He again recited a history of advanced generalized 
arteriosclerosis and previous carotid endarterectomy due to 
carotid artery insufficiency.  He also stated that the 
veteran had severe coronary artery disease and acute anterior 
myocardial infarction in 1968, which required daily 
medication from that point on.  Dr. Bland again noted that 
the veteran had severe generalized vascular insufficiency, 
with lower extremity symptomatology in 1974.  Dr. Bland also 
stated that he saw the veteran the day before his death, and 
described the veteran as someone who was extremely weak and 
tired, who could not walk a half a block without chest pain 
and leg cramps.  Dr. Bland finally stated that it was his 
professional opinion that the veteran either had an acute 
myocardial infarction or an acute cerebral vascular accident 
that caused the accident at the ferry landing.   

The newspaper article submitted by the appellant simply makes 
reference to the veteran's accident and some of the comments 
made by the individuals who found his body in the river.  The 
testimony provided by the appellant centered on similar 
contentions and arguments that were made in connection with 
the prior decisions of the Board in 1976 and 1979.
 
The Board finds that this recently submitted evidence is not 
new, but rather redundant and repetitive of the evidence 
considered by the Board in its March 1979 decision.  The 
record shows that the Board considered a nearly identical 
letter from Dr. Bland dated in August 1975.  The only minimal 
distinction between the 1975 and the October 1996 letter, is 
that Dr. Bland now added to his opinion that the veteran 
either had a myocardial infarction or a cerebral accident 
while approaching the ferry landing.  This opinion is at best 
speculative and adds nothing relevant to the August 1975 
letter that was previously considered and rejected by the 
Board. 

This October 1996 letter basically recites the veteran's 
heart related history and concludes with an opinion regarding 
the cause of the accident without any corroborating medical 
evidence from an autopsy or accident investigation.  Dr. 
Bland's opinion is not supported by any specific medical 
evidence obtained in connection with or after the veteran's 
death.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991)  
As this letter brings nothing before the Board that has not 
previously been considered, it is not new and does not serve 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.    
    
As indicated, the Board has also considered the transcript of 
the June 1998 RO hearing and the April 1977 newspaper 
article, which was submitted at the hearing.  While the 
appellant's testimony and the newspaper article are both new, 
in that they have not been considered previously, they are 
not material to her claim.  The newspaper article describes 
the drowning of a man, and includes a statement that since 
the man was found floating in the water but had no water in 
his lungs he must have had a heart attack.  This article is 
clearly not material to the present case, as it provides no 
pertinent evidence regarding the cause of the veteran's 
death.  Rather, it describes a totally unrelated incident and 
thus cannot be considered relevant, or material, to the 
present case.  As for the appellant's testimony at the 
hearing, she describes the veteran's physical condition on 
the days prior to his death, including a reported statement 
from the veteran that he did not feel well and would seek 
medical attention as soon as he returned from his fishing 
trip.  The appellant also recounted how she was told by 
witnesses to the accident that the veteran must have had a 
heart attack as he was escaping from his car that was 
submerged under water.  This evidence is not material to the 
appellant's claim because it does not provide competent 
medical evidence that the veteran's death was caused by any 
of his service-connected disabilities, as opposed to any of a 
number of possible explanations for the accident.           

The Board further notes that the record does not contain any 
nexus evidence, provided by a competent medical authority. 
The Board has only the appellant's assertions that the 
veteran's death was caused by his service connected heart 
condition.  However, the record does not show that the 
appellant is a medical professional or has the training and 
expertise to be qualified to provide opinions on clinical 
findings. Consequently, her statements do not constitute 
competent medical evidence of causation.   See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Her lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.    As the recently submitted 
evidence fails to provide the critical causal nexus, from 
competent medical authority, between the veteran's existing 
heart condition at the time of the veteran's death and the 
cause of his death, the evidence is deemed to be not new and 
material to the appellant's claim.  In other words, the 
evidence submitted is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
Therefore, the March 1979 decision remains final, and the 
claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the appellant of the type 
of new and material evidence needed to reopen her claim.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  The benefits sought on appeal remain denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

